Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests an electronic apparatus, comprising: 
a flexible panel comprising an operating side surface and a non-operating side surface, the operating side surface comprising a touch operating area; and 
a touch apparatus comprising a plurality of raised units; 
wherein the touch apparatus is configured to form a plurality of raised operating portions corresponding to the plurality of raised units on a surface of the touch operating area, 
the touch apparatus further comprises a driving structure, which is configured to drive the plurality of raised units to generate displacement at least in a direction perpendicular to the flexible panel, thereby forming the plurality of raised operating portions; and 
the driving structure comprises a plurality of rotating shafts, the plurality of raised units are disposed on the plurality of rotating shafts, and the plurality of rotating shafts are configured to drive the plurality of raised units to generate the displacement in the direction perpendicular to the flexible panel.
Namely, prior art of record, Wang, does not disclose a plurality of rotating shafts 
where the plurality of raised units are disposed on as shown in Fig. 1 of the instant application. 
	In regards to claim 10, none of the reference of record alone or in combination discloses or suggests an electronic apparatus, comprising: 
a flexible panel comprising an operating side surface and a non-operating side surface, the operating side surface comprising a touch operating area; and 
a touch apparatus comprising a plurality of raised units; 
wherein the touch apparatus is configured to form a plurality of raised operating portions corresponding to the plurality of raised units on a surface of the touch operating area; 
the touch apparatus further comprises a driving structure, which is configured to drive the plurality of raised units to generate displacement at least in a direction perpendicular to the flexible panel, thereby forming the plurality of raised operating portions; 
the driving structure comprises a first substrate, and the plurality of raised units are disposed on the first substrate; the first substrate is configured to drive the raised units to generate the displacement in the direction perpendicular to the flexible panel; 
the driving structure further comprises a shifting unit and a returning unit, 
the shifting unit is configured to drive the plurality of raised units to move toward the flexible panel at least in the direction perpendicular to the flexible panel; and 
the returning unit is configured to drive the plurality of raised units to move away from the flexible panel at least in the direction perpendicular to the flexible panel; 
the shifting unit comprises a first magnet and a second magnet, and the first magnet is disposed between the adjacent raised units on the first substrate; and the second magnet is disposed at a position corresponding to the first magnet on the surface of the non- operating side surface of the flexible panel; and 
the returning unit comprises a spring disposed between the first substrate and the flexible panel.
Namely, prior art of record, Wang, does not disclose a shifting unit comprises a first magnet and a second magnet on as shown in Figs. 7A-7B of the instant application. 
Claim 12 recites similar limitations as in claim 10. 
Accordingly, claims 1, 4-7, 10, and 12-17 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625